                            Case 2:19-cv-07086-CJC-SK Document 1 Filed 08/14/19 Page 1 of 11 Page ID #:1



                      1         KARA L. JASSY, Bar No. 198846
                                kjassy@littler.com
                      2         MIRANDA A. MOSSAVAR, Bar No. 279251
                                mmossavar@littler.com
                      3         LITTLER MENDELSON, P.C.
                                633 West 5th Street, 63rd Floor
                      4         Los Angeles, CA 90071
                                Telephone: 213.443.4300
                      5         Facsimile: 213.443.4299
                      6         Attorneys for Defendant
                                STAPLES THE OFFICE SUPERSTORE, LLC
                      7
                      8                                 UNITED STATES DISTRICT COURT
                      9                               CENTRAL DISTRICT OF CALIFORNIA
                   10          JANICE REYES,                         Case No. 19-cv-7086
                   11                           Plaintiff,           DEFENDANT STAPLES THE
                                                                     OFFICE SUPERSTORE, LLC’S
                   12          v.                                    NOTICE TO FEDERAL COURT OF
                                                                     REMOVAL
                   13
                               STAPLES THE OFFICE                    [28 U.S.C. §§ 1332, 1441, 1446]
                   14          SUPERSTORE, LLC, and DOES 1
                               through 100, Inclusive,               State Complaint Filed: June 10, 2019
                   15                                                [Los Angeles County Superior Court
                                                Defendants.          Case: No. 19STCV20091
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .   DEFENDANT STAPLES THE OFFICE
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071      SUPERSTORE, LLC’S NOTICE OF REMOVAL
         213.443.4300
                            Case 2:19-cv-07086-CJC-SK Document 1 Filed 08/14/19 Page 2 of 11 Page ID #:2



                      1        TO THE CLERK OF THE COURT AND TO PLAINTIFF AND HER
                      2        ATTORNEYS OF RECORD:
                      3              PLEASE TAKE NOTICE that Defendant STAPLES THE OFFICE
                      4        SUPERSTORE, LLC (“Defendant” or “Staples”) hereby removes the above-entitled
                      5        action to this Court from the Superior Court of the State of California for the County of
                      6        Los Angeles, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.
                      7              This Court has original jurisdiction under 28 U.S.C. § 1332(a)(1) in that it is a
                      8        civil action wherein the amount in controversy for the named Plaintiff exceeds the sum
                      9        of seventy-five thousand dollars ($75,000.00), exclusive of interest and costs, and it is
                   10          between “citizens of different States.” As set forth below, this case meets all of Section
                   11          1332’s requirements for removal and is timely and properly removed by the filing of
                   12          this Notice.
                   13                Defendant makes the following allegations in support of removal:
                   14          I.    PLEADINGS, PROCESS AND ORDERS
                   15                1.       This lawsuit arises out of Plaintiff Janice Reyes’ (“Plaintiff”) employment
                   16          with Staples.
                   17                2.       On June 10, 2019, Plaintiff filed a Complaint in the Superior Court of the
                   18          State of California, Los Angeles County, entitled JANICE REYES, Plaintiff, vs.
                   19          STAPLES THE OFFICE SUPERSTORE, LLC, and DOES 1 through 100, inclusive,
                   20          Defendants, designated as Case No. 19STCV20091 (the “Complaint”).
                   21                3.       The Complaint purports to assert the following causes of action: (1)
                   22          harassment in violation of the California Fair Employment and Housing Act (“FEHA”);
                   23          (2) national origin and race discrimination in violation of the FEHA; (3) failure to
                   24          remedy and prevent discrimination and harassment in violation of the FEHA; (4)
                   25          wrongful termination in violation of public policy; and (5) negligent retention and
                   26          supervision. (Declaration of Miranda A. Mossavar (“Mossavar Decl.) ¶ 2, Ex. 1.)
                   27                4.       Staples employed Plaintiff at the time of the termination of her
                   28          employment. (Declaration of Sandra Kruel Anderson (“Anderson Decl.”) ¶ 3.)
LITTLE R MEND ELSO N, P .C .   DEFENDANT STAPLES THE OFFICE
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071      SUPERSTORE, LLC’S NOTICE OF REMOVAL        2.
         213.443.4300
                            Case 2:19-cv-07086-CJC-SK Document 1 Filed 08/14/19 Page 3 of 11 Page ID #:3



                      1              5.     The Complaint also names as defendants “DOES 1 through 100,
                      2        Inclusive.” Defendant is informed and believes, and on that basis alleges, that none of
                      3        the fictitiously named defendants have been served with a copy of the Summons and
                      4        Complaint. Therefore, the fictitiously named defendants are not parties to this action
                      5        and need not consent to removal. See Fristoe v. Reynolds Metals Co., 615 F.2d 1209,
                      6        1213 (9th Cir. 1980); 28 U.S.C. § 1441(b).
                      7              6.     On July 15, 2019, Defendant’s registered agent received the summons and
                      8        Complaint via process server. At the same time, it received copies of the Service of
                      9        Process Transmittal, Summons, Stipulation – Discovery Resolution, Stipulation – Early
                   10          Organizational Meeting, Informal Discovery Conference, Stipulation and Order –
                   11          Motions in Limine, Alternative Dispute Resolution (ADR) Information Package, First
                   12          Amended General Order, Notice of Case Assignment – Unlimited Civil Case, and the
                   13          Complaint. (Mossavar Decl. ¶ 3, Ex. 1.)
                   14                7.     On August 13, 2019, Defendant filed its Answer to Plaintiff’s Complaint
                   15          in State Court. Id. ¶ 4, Ex. 2.
                   16                8.     No other documents have been served upon Defendant at this time in the
                   17          State Court action. (Mossavar Decl. ¶ 5.)
                   18                9.     As of the date of this Notice of Removal, no other parties have been
                   19          named/served with the Summons and Complaint in this action. Id.
                   20          II.   TIMELINESS OF REMOVAL
                   21                10.    An action may be removed from state court by filing a notice of removal,
                   22          together with a copy of all process, pleadings, and orders served on the defendant,
                   23          within thirty (30) days after the receipt by the defendant, through service or otherwise,
                   24          of a copy of the initial pleading setting forth the claim, and within one-year of the
                   25          commencement of the action. See 28 U.S.C. § 1446(a)-(b).
                   26                11.    This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b)
                   27          and (c), as it is being filed within thirty days of service of the Complaint on Defendant
                   28          Staples the Office Superstore, LLC, on July 15, 2019, and within one year after
LITTLE R MEND ELSO N, P .C .   DEFENDANT STAPLES THE OFFICE
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071      SUPERSTORE, LLC’S NOTICE OF REMOVAL       3.
         213.443.4300
                            Case 2:19-cv-07086-CJC-SK Document 1 Filed 08/14/19 Page 4 of 11 Page ID #:4



                      1        commencement of this action.
                      2        III.   JURISDICTION AND VENUE
                      3               12.   Venue is proper in this Court pursuant to 28 U.S.C. §§ 84(c)(3) and 1441(a)
                      4        because this action originally was filed and is pending in the Superior Court of the State
                      5        of California for Los Angeles County.
                      6               13.   As discussed below, this Court has original jurisdiction over this action
                      7        pursuant to 28 U.S.C. § 1332(a), and this action may be removed to this Court by
                      8        Defendant pursuant to 28 U.S.C. §§ 1441 and 1446, because it is a civil action between
                      9        citizens of different states and the amount in controversy exceeds $75,000.00, exclusive
                   10          of interest and costs.
                   11          IV.    DIVERSITY OF THE PARTIES
                   12                 14.   To establish citizenship for diversity purposes, a person is a “citizen” of
                   13          the state in which he or she is domiciled. See Kantor v. Wellesley Galleries, Ltd., 704
                   14          F.2d 1088 (9th Cir. 1983); see also LeBlanc v. Cleveland, 248 F.3d 95, 100 (2d Cir.
                   15          2001) (citizenship determined at the time the lawsuit is filed). A person’s domicile is
                   16          the place he or she resides with the intention to remain, or to which he or she intends to
                   17          return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).
                   18                 15.   Plaintiff’s Citizenship: Plaintiff alleges in the Complaint that, at all
                   19          relevant times, she was an individual residing in California. (Compl. ¶ 1.) Furthermore,
                   20          Plaintiff’s last known address on file with Defendant is located in California. (Anderson
                   21          Decl. ¶ 3.) During her employment with Defendant, which spanned from March 2014
                   22          into February 2018, Plaintiff lived, worked, and was physically present in California,
                   23          thus demonstrating an intent to remain in California by residing and working in
                   24          California for almost four years. Id. Accordingly, Plaintiff is a citizen of California
                   25          for purposes of analyzing diversity jurisdiction.
                   26                 16.   Defendants’ Citizenship: For diversity purposes, a limited liability
                   27          company’s citizenship is determined based on the citizenship of each member of the
                   28          company. See Cosgrove v. Bartolotta, 150 F.3d 729, 731 (9th Cir. 1998); Johnson v.
LITTLE R MEND ELSO N, P .C .   DEFENDANT STAPLES THE OFFICE
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071      SUPERSTORE, LLC’S NOTICE OF REMOVAL       4.
         213.443.4300
                            Case 2:19-cv-07086-CJC-SK Document 1 Filed 08/14/19 Page 5 of 11 Page ID #:5



                      1        Columbia Properties Anchorage, LP (9th Cir. 2006) 437 F.3d 894, 899.
                      2              17.    Defendant is a limited liability company, incorporated in Delaware, and
                      3        whose sole member is Office Superstore West LLC. (Anderson Decl. ¶ 4.) Office
                      4        Superstore West LLC is a limited liability company, incorporated in the state of
                      5        Massachusetts, whose sole member is Office Superstore East LLC.              Id.   Office
                      6        Superstore East LLC is a limited liability company, incorporated in the state of
                      7        Delaware, whose sole member is USR Parent Inc. Id.
                      8              18.    As a corporation, USR Parent Inc. is deemed to be a citizen of both the
                      9        state in which it was incorporated and the state where it has its principal place of
                   10          business.   28 U.S.C. § 1332(c).      USR Parent Inc. is incorporated in Delaware.
                   11          (Anderson Decl. ¶ 4.)
                   12                19.    To determine a corporation’s principal place of business, courts apply the
                   13          “nerve center” test, which deems the principal place of business to be the state in which
                   14          the corporation’s officers direct, control, and coordinate the corporation’s activities.
                   15          Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010). A corporation’s principal place of
                   16          business normally is the state in which it maintains its main headquarters. Id.; see also
                   17          Brietman v. May Co. Cal., 37 F.3d 562, 564 (9th Cir. 1994) (using the “nerve center”
                   18          test, corporation was citizen of state in which its corporate headquarters were located
                   19          and where its executive and administrative functions were performed).
                   20                20.    USR Parent Inc.’s “nerve center” is Framingham, Massachusetts, because
                   21          its headquarters and corporate offices are located in Framingham, Massachusetts, which
                   22          is where it performs most if its executive and administrative functions. (Anderson Decl.
                   23          ¶ 4.) Nearly all of the corporate decisions of USR Parent Inc., including operational,
                   24          executive, administrative, and policymaking decisions are made from Framingham,
                   25          Massachusetts. Id. USR Parent Inc.’s management and administrative functions are
                   26          located in Framingham, Massachusetts, including human resources, finance, treasury,
                   27          legal, payroll, and safety. Id.
                   28                21.    Because USR Parent Inc., the sole member of Office Superstore East LLC,
LITTLE R MEND ELSO N, P .C .   DEFENDANT STAPLES THE OFFICE
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071      SUPERSTORE, LLC’S NOTICE OF REMOVAL       5.
         213.443.4300
                            Case 2:19-cv-07086-CJC-SK Document 1 Filed 08/14/19 Page 6 of 11 Page ID #:6



                      1        is a citizen of Delaware and Massachusetts, Office Superstore East LLC is a citizen of
                      2        Delaware and Massachusetts. As a matter of law, this means Office Superstore West
                      3        LLC is a citizen of Delaware and Massachusetts. Lastly, because Office Superstore
                      4        West LLC, the sole member of Staples the Office Superstore, LLC, is a citizen of
                      5        Delaware and Massachusetts, Defendant Staples the Office Superstore, LLC is a
                      6        citizen of Delaware and Massachusetts.
                      7              22.    For purposes of removal, the citizenship of defendants sued under fictitious
                      8        names should be disregarded, and citizenship of only named defendants should be
                      9        considered. 28 U.S.C. § 1441(b)(1).
                   10                23.    Does 1 through 50 are fictitious. The Complaint does not state the identity
                   11          or status of these fictitious defendants, nor does it state any specific allegation of
                   12          wrongdoing against any fictitious defendants. Pursuant to § 1441(b)(1), the citizenship
                   13          of these fictitious defendants cannot destroy the diversity of citizenship between the
                   14          parties and should be disregarded. Newcombe v. Adolf Coors Co., 157 F.3d 686, 690
                   15          (9th Cir. 1998).
                   16          V.    THE AMOUNT IN CONTROVERSY EXCEEDS $75,000
                   17                24.    Plaintiff’s Complaint does not specify the amount that she seeks to recover
                   18          from Defendant in this action. Where removal is based on diversity of citizenship and
                   19          the initial pleading seeks a money judgment but does not demand a specific sum, “the
                   20          notice of removal may assert the amount in controversy,” 28 U.S.C. 1446(c)(2), and a
                   21          removing defendant “need include only a plausible allegation that the amount in
                   22          controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co.
                   23          v. Owens, 135 S. Ct. 547, 554 (2014)
                   24                25.    In a recent decision by United States District Court for the Central District
                   25          of California, the Court affirmed that the removing party does not need to prove actual
                   26          facts but rather need only include a “short and plain statement” setting forth “a plausible
                   27          allegation that the amount in controversy exceeds the jurisdictional threshold.” Sasso
                   28          v. Noble Utah Long Beach, LLC, No. CV 14-09154-AB (AJWx), 2015 WL 898468, *2
LITTLE R MEND ELSO N, P .C .   DEFENDANT STAPLES THE OFFICE
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071      SUPERSTORE, LLC’S NOTICE OF REMOVAL        6.
         213.443.4300
                            Case 2:19-cv-07086-CJC-SK Document 1 Filed 08/14/19 Page 7 of 11 Page ID #:7



                      1        (C.D. Cal. March 3, 2015) (citing Dart Cherokee Basin Operating Co. v. Owens, 135
                      2        S. Ct. 547, 554, 190 L. Ed. 2d 495 (2014)). Moreover, Defendant need not submit
                      3        evidence to support its notice of removal. Dart Cherokee, 135 S. Ct. at 553. Defendant
                      4        need only plausibly allege that the amount in controversy exceeds $75,000. Id. (“the
                      5        defendant’s amount-in-controversy allegation should be accepted when not contested
                      6        by the plaintiff or questioned by the court”).
                      7              26.    In measuring the amount in controversy, the Court must assume that the
                      8        allegations of the Complaint are true and that a jury will return a verdict in favor of the
                      9        plaintiff on all claims asserted in her Complaint. Kenneth Rothschild Trust v. Morgan
                   10          Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002). The ultimate inquiry
                   11          is the amount that is put “in controversy” by the plaintiff’s complaint, and not how
                   12          much, if anything, the defendant will actually owe. Rippee v. Boston Mkt. Corp., 408
                   13          F. Supp. 2d 982, 986 (S.D. Cal. 2005); see also Schere v. Equitable Life Assurance
                   14          Soc’y of the United States, 347 F.3d 394, 399 (2d Cir. 2003) (recognizing that ultimate
                   15          or provable amount of damages is not what is considered in removal analysis; rather, it
                   16          is amount put in controversy by plaintiff’s complaint). In determining the amount in
                   17          controversy, the Court may consider damages awards in similar cases. Kroske v. U.S.
                   18          Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005)
                   19                27.    Although Defendant denies the validity and merit of all of Plaintiff’s
                   20          claims and allegations and deny that Plaintiff is entitled to any relief, Plaintiff’s claims
                   21          establish an amount “in controversy” in excess of the jurisdictional minimum of
                   22          $75,000.00, exclusive of interest and costs, as set forth below:
                   23                       a.     Lost and Unpaid Wages
                   24                28.    Should Plaintiff prevail on her wrongful termination claim, she potentially
                   25          could recover lost wages and benefits through the date of trial. CAL. LAB. CODE
                   26          § 6310(b).
                   27                29.    Plaintiff has placed lost wages in controversy. Plaintiff’s Complaint
                   28          includes five separate causes of action arising out of the conditions and termination of
LITTLE R MEND ELSO N, P .C .   DEFENDANT STAPLES THE OFFICE
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071      SUPERSTORE, LLC’S NOTICE OF REMOVAL        7.
         213.443.4300
                            Case 2:19-cv-07086-CJC-SK Document 1 Filed 08/14/19 Page 8 of 11 Page ID #:8



                      1        her employment. With respect to each, she alleges that she “has suffered and continues
                      2        to suffer loss of earnings and other employment benefits,” and “is thereby entitled to
                      3        general and compensatory damages.” (Compl. ¶¶ 38, 44, 50, 54, 59.)
                      4               30.   If Plaintiff prevails on her wrongful termination and/or discrimination
                      5        claims, she potentially could recover the amount she would have earned up through the
                      6        date of trial, including any benefits or pay increases. See Judicial Council of California,
                      7        Civil Jury Instructions (“CACI”) No. 2433 (2012); Wise v. S. Pac. Co., 1 Cal. 3d 600,
                      8        607 (1970). See James v. Childtime Childcare, Inc., No. S-06-2676, 2007 U.S. Dist.
                      9        LEXIS 43753, *4 n.1 (E.D. Cal. June 1, 2007) (“The court evaluates the amount in
                   10          controversy at the time of removal, but it may consider both past and future lost
                   11          wages.”).
                   12                 31.   At the time Plaintiff’s employment ended in or around February 2018, she
                   13          earned $12.35 per hour, working 20 hours per week. (Anderson Decl. ¶ 5.) If she were
                   14          to recover back wages from February 7, 2018 to the present (79 weeks), those wages
                   15          would total $19,513 ($12.35/hour x 20 hours/week x 79 weeks). Moreover, if the case
                   16          proceeds to trial in July 2020 – a year from when Defendant was served – and Plaintiff
                   17          remains unemployed, she could seek a total of about 127 weeks of lost wages, or
                   18          $31,369 ($12.35/hour x 20 hours/week x 127 weeks).
                   19                 32.   In addition, front pay awards in California frequently span a number of
                   20          years. See Rabaga-Alvarez v. Dart Industries, Inc., 55 Cal. App. 3d 91, 97 (1976) (four
                   21          years); Drzewiecki v. H&R Block, Inc., 24 Cal. App. 3d 695, 705 (1972) (ten years).
                   22          Even conservatively estimating that Plaintiff seeks front pay benefits for only the three
                   23          years after trial, the amount of future wages in controversy in this case would total at
                   24          least an additional $38,532 (($12.35/hour x 20 hours/week x 52 weeks/year) x 3 years).
                   25                 33.   Accordingly, Plaintiff could recover $69,901 in both back pay and front
                   26          pay.
                   27                       b.     Emotional Distress Damages
                   28                 34.   Plaintiff alleges that, as a result of Defendant’s alleged unlawful conduct,
LITTLE R MEND ELSO N, P .C .   DEFENDANT STAPLES THE OFFICE
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071      SUPERSTORE, LLC’S NOTICE OF REMOVAL        8.
         213.443.4300
                            Case 2:19-cv-07086-CJC-SK Document 1 Filed 08/14/19 Page 9 of 11 Page ID #:9



                      1        she has suffered, inter alia, “emotional injuries, including, but not limited to, emotional
                      2        distress, depression and anxiety.” (Compl. ¶¶ 38, 44, 50, 54, 59.) Plaintiff’s potential
                      3        recovery of such damages further augments the foregoing amount and demonstrates that
                      4        the jurisdictional prerequisite for removal of this action is met. See Gibson v. Chrysler
                      5        Corp., 261 F.3d 927, 945 (9th Cir. 2001) (holding that emotional distress damages are
                      6        included in determining amount in controversy); see also Velez v. Roche, 335 F. Supp.
                      7        2d 1022, 1038-40 (N.D. Cal. 2004) (surveying discrimination and harassment cases
                      8        awarding emotional distress damages and concluding that “substantial jury awards of
                      9        hundreds of thousands of dollars for non-economic damages have been upheld where
                   10          there is evidence . . . that the plaintiff suffered heightened mental anguish”).
                   11                35.    In Kroske, the Ninth Circuit found that the district court’s conclusion that
                   12          the plaintiff’s “emotional distress damages would add at least an additional $25,000.00
                   13          to her claim” was not clearly erroneous, where she had only $55,000.00 in lost wages,
                   14          thus satisfying the amount in controversy requirement “even without including a
                   15          potential award of attorney’s fees.” 432 F.3d at 980. Based on the conservative
                   16          estimate from Kroske, Plaintiff’s potential recovery of emotional distress damages
                   17          could add at least $25,000.00 to the amount in controversy.
                   18                       c.     Punitive Damages
                   19                36.    Plaintiff also alleges that Defendant acted with oppression and malice, and
                   20          seeks punitive damages on that basis. (Compl. ¶¶ 39, 45, 51, 55.) Under California law,
                   21          punitive damages may be recovered “where it is proven by clear and convincing
                   22          evidence that the defendant has been guilty of oppression, fraud, or malice.” CAL. CIV.
                   23          CODE § 2394(a). Punitive damages may be included in calculating the amount in
                   24          controversy. See Davenport v. Mut. Benefit Health & Accident Ass’n, 325 F.2d 785,
                   25          787 (9th Cir. 1963). A single-digit ratio (i.e., no more than nine-to-one) is typically
                   26          appropriate for an award of punitive damages. State Farm Mut. Auto. Ins. Co. v.
                   27          Campbell, 538 U.S. 408, 425 (2003).
                   28                37.    For instance, in Wysinger v. Auto. Club of S. Cal., the Court upheld
LITTLE R MEND ELSO N, P .C .   DEFENDANT STAPLES THE OFFICE
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071      SUPERSTORE, LLC’S NOTICE OF REMOVAL        9.
         213.443.4300
                       Case 2:19-cv-07086-CJC-SK Document 1 Filed 08/14/19 Page 10 of 11 Page ID #:10



                      1        punitive damages of $1 million in a similar discrimination/retaliation case, where the
                      2        compensatory damages were $280,000.00. 157 Cal. App. 4th 413 (2007). There, the
                      3        court held that the punitive damages award was supported by evidence that plaintiff’s
                      4        supervisor acted in a “callous and retaliatory” manner, including making offensive
                      5        comments about age, and the employer denied the plaintiff a transfer after he made a
                      6        protected complaint. Id. at 428. The Court noted that the $1 million punitive damages
                      7        award was less than four times the amount of compensatory damages, and, as such,
                      8        “falls within the range of multipliers that are commonly used to achieve the goals
                      9        of punitive damages.” Id. at 429.
                   10                38.    Here, the amount in controversy on the punitive damages component of
                   11          Plaintiff’s claims can be measured as a multiple of the amount in controversy on her
                   12          claims for lost or unpaid wages and benefits, which is approximately $69,901, as set
                   13          forth above. Thus, without conceding that such (or any) an award is warranted, the
                   14          amount in controversy on the punitive damages component of Plaintiff's claims is
                   15          anywhere between $69,901 (a multiple of 1) and $629,109 (a multiple of 9). Using a
                   16          multiple of four (4) as a midway point, like the Court in Wysinger, would result in
                   17          punitive damages totaling approximately $279,604.
                   18                       d.     Attorneys’ Fees
                   19                39.    Plaintiff’s Complaint also includes a claim for attorney’s fees. (Compl.,
                   20          “Prayer for Relief” ¶ (d).) Attorneys’ fees that are potentially recoverable by statute
                   21          also are included in determining the amount in controversy.          Galt G/S v. JSS
                   22          Scandinavia, 142 F.3d 1150, 1155-56 (9th Cir. 1998).
                   23                40.    The bulk of Plaintiff’s Complaint alleges violations of the Fair
                   24          Employment and Housing Act, which authorizes an award of reasonable attorneys’ fees
                   25          to a prevailing plaintiff. CAL. GOV. CODE §12965(b). While Plaintiff’s attorneys’ fees
                   26          cannot be precisely calculated, it is reasonable to assume that they could exceed a
                   27          damages award. Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1035 (N.D. Cal. 2002)
                   28          (noting that “attorneys’ fees in individual discrimination cases often exceed the
LITTLE R MEND ELSO N, P .C .   DEFENDANT STAPLES THE OFFICE
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071      SUPERSTORE, LLC’S NOTICE OF REMOVAL     10.
         213.443.4300
                       Case 2:19-cv-07086-CJC-SK Document 1 Filed 08/14/19 Page 11 of 11 Page ID #:11



                      1        damages”). The estimate of attorneys’ fees includes fees over the life of the case, not
                      2        just the fees incurred at the time of removal. Id.
                      3                  41.   “Recent estimates for the number of hours expended through trial for
                      4        employment cases in [the Central District of California] have ranged from 100 to 300
                      5        hours. Therefore, 100 hours is an appropriate and conservative estimate. Accordingly,
                      6        attorneys’ fees in [an employment discrimination case alleging wrongful termination]
                      7        may reasonably be expected to equal at least $30,000 (100 hours x $300 per hour).”
                      8        Sasso, 2015 WL 898468 at *6 (citations omitted). Thus, Plaintiff’s demand for
                      9        attorneys’ fees adds at least $30,000.00 to the amount in controversy. A $30,000.00
                   10          estimate is exceedingly conservative. See, e.g. Wysinger, 157 Cal. App. 4th at 430-31
                   11          (upholding award of $978,791.00 for age discrimination/retaliation case that went to
                   12          trial).
                   13                    42.   Consequently, a preponderance of the evidence demonstrates that the
                   14          amount in controversy exceeds $75,000.00, exclusive of interest and costs.
                   15          VI.       NOTICE TO STATE COURT AND PLAINTIFF
                   16                    43.   As required by 28 U.S.C. § 1446(d), Defendant will promptly provide
                   17          written notice of this Notice of Removal to Andrew M. Wyatt, counsel for Plaintiff, and
                   18          will also promptly file a copy of this Notice of Removal with the Clerk of the Superior
                   19          Court of the State of California, Los Angeles County.
                   20          VII. CONCLUSION
                   21                    WHEREFORE, having fulfilled all statutory requirements, Defendant removes
                   22          this action from the Superior Court of Los Angeles County, California, to this Court,
                   23          and requests that this Court assume full jurisdiction over this matter as provided by law
                   24          Dated: August 14, 2019                      /s/ Miranda A. Mossavar
                                                                           KARA L. JASSY
                   25                                                      MIRANDA A. MOSSAVAR
                                                                           LITTLER MENDELSON, P.C.
                   26                                                      Attorneys for Defendant
                                                                           STAPLES THE OFFICE
                   27                                                      SUPERSTORE, LLC
                   28
LITTLE R MEND ELSO N, P .C .   DEFENDANT STAPLES THE OFFICE
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071      SUPERSTORE, LLC’S NOTICE OF REMOVAL       11.
         213.443.4300
